Exhibit 10.3

August 3, 2020

NexPoint RE Merger, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

 

 

Ladies and Gentlemen:

Reference is made herein to that certain Agreement and Plan of Merger (as the
same may be amended, restated, supplemented or modified from time to time, in
each case in accordance with the terms hereof, the “Merger Agreement”), dated as
of the date hereof by and among Jernigan Capital, Inc., a Maryland corporation
that has elected to be treated as a real estate investment trust for U.S.
federal income Tax purposes (the “Company”), Jernigan Capital Operating Company,
LLC, a Delaware limited liability company (the “Operating Company”), NexPoint RE
Merger, Inc., a Maryland corporation (“Parent”) and NexPoint RE Merger OP, LLC,
a Delaware limited liability company (the “Parent OP”).  This “Letter” sets
forth the commitment of the Sponsors (defined below), subject to the terms and
conditions hereof, to purchase, directly or indirectly, equity securities of
Parent in connection with the transactions contemplated by the Merger Agreement
(the “Transactions”) and is being delivered to Parent to induce the Company to
enter into the Merger Agreement. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Merger Agreement.

 

1.

Commitment. At the Closing of the Mergers, each of NexPoint Strategic
Opportunities Fund, a Delaware statutory trust, NREF OP IV REIT Sub, LLC, a
Delaware limited liability company, Highland Income Fund, a Massachusetts
business trust and NexPoint Real Estate Strategies Fund, a Delaware statutory
trust (each a “Sponsor” and, collectively the “Sponsors”), commits to purchase,
or will cause one or more of its Affiliates to purchase (directly and/or
indirectly through one or more entities formed for such purpose) equity
securities of Parent in an amount up to such Sponsor’s Pro Rata Percentage (as
defined below) of $769,619,409 (U.S.), in immediately available funds (the
“Commitment”) (subject to any reduction in accordance with the terms set forth
in the last sentence of this paragraph), it being understood and agreed that no
Sponsor shall, under any circumstances, be obligated under this Letter to (or be
obligated to cause any other Person to) purchase equity securities of Parent or
otherwise provide funds to Parent (or any other Person in respect of the
Transactions) in an amount in excess of such Sponsor’s Pro Rata Percentage of
the Commitment. The proceeds of the Commitment shall be used by Parent solely to
satisfy its obligations under the Merger Agreement, including paying all of
Parent’s and Parent OP’s fees and expenses in connection therewith.  For
purposes of this Agreement, “Pro Rata Percentage” means the percentage set forth
next to each Sponsor’s name on Exhibit A.  The Commitment shall be reduced pro
rata among the Sponsors (in proportion to their Pro Rata Percentage of the
Commitment), on a dollar for dollar basis to the extent that Parent does not
require the full amount of the Commitment to satisfy its obligations under the
Merger Agreement by reason of:

 

(a)

Parent obtaining commitments for additional equity financing pursuant to one or
more commitment letters, which commitment letters are, in each case, acceptable
to the Company in its reasonable discretion including with respect to the source
of such equity financing and the conditionality contained in such commitment
letters (the “Additional Equity Financing”);

 

(b)

Parent obtaining commitments for debt financing pursuant to one or more
commitment letters, which commitment letters are, in each case, reasonably
acceptable to the Company, including with respect to the source of such Debt
Financing and the conditionality contained in such commitment letters (the “Debt
Financing”);

 

 

--------------------------------------------------------------------------------

 

 

(c)

Parent entering into one or more credit agreements (for clarity, not including a
commitment letter) that have been executed and delivered with respect to Debt
Financing, the source of which Debt Financing is reasonably acceptable to the
Company, which credit agreements provide that funding of the Transactions is
subject only to the occurrence of the Closing and other customary “SunGard” or
“certain funds” conditionality provisions reasonably acceptable to the Company;
or

 

(d)

the Company obtaining an amendment, an amendment and restatement, waiver or
consent under the Company’s existing credit facility such that the Company’s
existing credit facility remains in place and is available upon the Closing and
upon the consummation of the Mergers and transactions contemplated by the Merger
Agreement (the “Amended Facility”).

This Letter and the Commitment shall not be assignable by any Sponsor or Parent
without the prior written consent of the Company, and any purported assignment
in contravention of this Section 1 shall be null and void.

 

2.

Conditions. The obligation of each Sponsor to fund its Pro Rata Percentage of
the Commitment under this Letter is subject to (a) the execution and delivery of
the Merger Agreement by the parties thereto, (b) either (i) the satisfaction in
full of all of the conditions precedent to the obligations of Parent and Parent
OP to consummate the Closing (other than those conditions precedent that by
their nature are to be satisfied at the Closing, but subject to the concurrent
satisfaction of such conditions precedent at the Closing) or, to the extent not
satisfied, such conditions precedent shall have been waived (with the prior
written approval of the Sponsor in the case of any waiver) by Parent or (ii) the
Company obtaining, in accordance with the terms and subject to the satisfaction
of the conditions in this Letter and Section 9.7 of the Merger Agreement, a
final order requiring Parent to specifically perform its obligations pursuant to
the terms of the Merger Agreement and fully enforce the terms of this Letter,
(c) the Debt Financing or the Amended Facility, if any, having been funded, if
applicable, (or the Debt Financing or the Amended Facility, if any, will be
funded, if applicable, at Closing upon the funding of the Commitment) and
(d) the contemporaneous consummation of the Closing in accordance with the terms
of the Merger Agreement.

 

3.

Limitations on Liability.  Notwithstanding the foregoing and notwithstanding
anything to the contrary that may be expressed or implied in this Letter or in
the Merger Agreement (or in any exhibit, schedule, certificate or other document
executed or delivered in connection herewith or therewith) or otherwise, Parent
acknowledges and agrees that (a) the liability of each Sponsor hereunder shall
be several, not joint and several, and no Sponsor shall be liable for any
amounts hereunder in excess of its Pro Rata Percentage of the Commitment, (b) no
Person other than the Sponsors shall have any obligation under this Letter, and
(c) no recourse hereunder may be had against any former, current or future
director, officer, employee, partner, Affiliate, agent, member, manager,
stockholder, representative or assignee (any such person or entity other than
the Sponsors and Parent, a “Representative”) of any Sponsor or any
Representative of any Representative of any Sponsor (any such Representative
other than the Sponsors and Parent, a “Secondary Representative”), whether by
the enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable Law, and
(d) no personal liability whatsoever will attach to, be imposed on or otherwise
be incurred by any Representative of the Sponsors or any Secondary
Representative of the Sponsors under this Letter or for any claim based on or by
reason of any obligation of the Sponsors arising hereunder.  

2

 

 

 

--------------------------------------------------------------------------------

 

 

4.

Parent Termination Amount. To induce the Company to enter into the Merger
Agreement, each Sponsor hereby acknowledges and agrees that in the event Parent
has not paid or cause to be paid to the Company, by wire transfer of same day
funds to an account designated by the Company the Parent Termination Amount
within four days of the termination of the Merger Agreement by the Company
pursuant to Section 8.1(c)(ii) or Section 8.1(c)(iii) of the Merger Agreement,
then the Company may, and is expressly authorized by each such Sponsor, to
deduct from or offset such Sponsor’s Pro Rata Percentage of the Parent
Termination Amount: first against any dividends owed such Sponsor that have been
paid in-kind pursuant to the Series A Articles Supplementary; second against any
dividends payable after the date hereof owed to such Sponsor pursuant to the
Series A Articles Supplementary; and in the alternative, in the event any of the
Company Series A Preferred Shares become redeemable pursuant to the Series A
Articles Supplementary, against the consideration owed to the holders of such
Company Series A Preferred Shares pursuant to such redemption, and otherwise in
accordance with Section 8(c) of the Merger Agreement.  

 

5.

Representations and Covenants. Each Sponsor hereby represents and warrants, in
respect of itself only, that: (a) it has all necessary power and authority to
execute, deliver and perform this Letter, and the execution, delivery and
performance of this Letter has been duly authorized by all necessary action and
does not contravene any provision of such Sponsor’s organizational documents or
any contract, law, regulation, rule, decree, order or judgement binding on such
Sponsor or its assets; (b) this Letter constitutes a legal, valid and binding
obligation of such Sponsor enforceable against such Sponsor in accordance with
its terms subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditor’s rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (c) it has uncalled capital
commitments or otherwise has available funds in excess of the amount of its Pro
Rata Percentage of the Commitment. Until the date that this Equity Commitment
Letter is terminated in accordance with Section 8, each Sponsor hereby covenants
and agrees that (x) it will not amend or modify its organizational documents in
any manner which would reasonably be expected to cause any of the foregoing
representations and warranties to become untrue if made following the
effectiveness of any such amendment or modification, and (y) it will maintain at
all times uncalled capital commitments or other available funds equal to or in
excess of the amount of its Pro Rata Percentage of the Commitment.

 

6.

Confidentiality. This Letter shall be treated as confidential and is being
provided to Parent and shown to the Company solely in connection with their
execution of the Merger Agreement. This Letter may not be used, circulated,
quoted or otherwise referred to in any document, except with the prior written
consent of the undersigned or as required by applicable Law. Without limiting
the foregoing, the Company or Parent may disclose this Letter (a) to the extent
required by applicable Law or the applicable rules of any national securities
exchange or required (or requested by the U.S. Securities and Exchange
Commission (the “SEC”)) in connection with any SEC filings relating to this
Letter, the Mergers or the other Transactions, (b) by interrogatory, subpoena,
civil investigative demand or similar process or (c) in connection with
enforcing this Letter.  

 

7.

Third Party Beneficiaries.  Nothing in this Letter, express or implied, is
intended to confer upon any Person other than Parent and the Sponsors any rights
or remedies under, or by reason of, or any rights to enforce or cause Parent and
the Sponsors to enforce, the Commitment or any provisions of this Letter or to
confer upon any Person any rights or remedies against any Person other than the
Sponsors (but only at the direction of the Sponsors as contemplated hereby)
under or by reason of this Letter; provided, that each Sponsor acknowledges that
the Company has relied on this Letter in entering into the Merger Agreement and
the Company would not be willing to enter into the Merger Agreement but for each
Sponsor’s execution and delivery of this Letter and accordingly, each

3

 

 

 

--------------------------------------------------------------------------------

 

 

Sponsor acknowledges and agrees that the Company is an express third party
beneficiary hereof, and in the event (a) the conditions set forth in Section 2
have been satisfied and (b) the Company has irrevocably confirmed in writing
that if specific performance is granted and the Commitment is funded, then the
Closing pursuant to Section 2.3 of the Merger Agreement will occur, entitled to
specifically enforce the obligations of each Sponsor and, in connection
therewith, obtain specific performance or equitable relief to cause Parent and
Parent OP to fund, directly or indirectly, the Commitment, or to directly cause
each Sponsor to, fund, directly or indirectly, its Pro Rata Percentage of the
Commitment, as, and only to the extent permitted by, this
Letter.  Notwithstanding anything to the contrary herein, under no circumstance
shall the Company be permitted or entitled to receive both (a) a grant of
specific performance and (b) the Parent Termination Amount and/or any money
damages (including by way of deducting or offsetting amounts against the Parent
Termination Amount in accordance with Section 4).  If the Company successfully
compels specific performance of the obligations of Parent and Parent OP to
consummate the Transactions (in accordance with, and subject to the terms and
conditions set forth in, the Merger Agreement), and a Sponsor funds its Pro Rata
Percentage of the Commitment, either directly or indirectly, to Parent in
accordance with the terms of this Letter, then neither the Company nor any other
Person (including Parent, Parent OP, the Company, the Operating Partnership, the
Company’s equityholders or any Affiliates of any of the foregoing) shall have
any claim, cause of action or remedy against such Sponsor immediately upon such
Sponsor having funded its Pro Rata Percentage of the Commitment.

 

8.

Termination. The obligation each Sponsor to fund its Pro Rata Percentage the
Commitment will terminate automatically and immediately upon the earliest of
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Closing, at which time all obligations will be fulfilled, and
(c) any Company Related Party, directly or indirectly, asserting a claim against
a Parent Related Party in connection with this Letter, the Merger Agreement or
any of the transactions contemplated hereby or thereby (except for any claim
against Parent or any Sponsor under this Letter, any claim against Parent under
the Merger Agreement or any claim against Parent or any Sponsor for fraud).

 

9.

Counterparts. This Letter may be executed (including by facsimile transmission,
“.pdf,” or other electronic transmission) in one or more counterparts, and by
the different parties to this Letter in separate counterparts, each of which
when executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts have been signed by each of the parties to this Letter and
delivered (including by facsimile transmission, “.pdf” or other electronic
transmission) to the other parties to this Letter.

 

10.

Entire Agreement. This Letter, together with the Merger Agreement, constitute
the entire agreement, and supersede and cancel all prior and contemporaneous
agreements, understandings and statements, written or oral, among the
undersigned or any of their respective affiliates or any other Person, with
respect to the subject matter hereof.  No amendment, modification, termination
or waiver of any provision of this Letter, and no consent to departure by any
Sponsor therefrom, shall in any event be effective without the express written
consent of each Sponsor, Parent and the Company.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.

4

 

 

 

--------------------------------------------------------------------------------

 

 

11.

Governing Law. This Letter and any action (whether at law, in contract or in
tort) that may be directly or indirectly based upon, relating to, or arising out
of this Letter, or the negotiation, execution or performance hereof, shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Each of the parties hereby irrevocably
and unconditionally consents to and submits to the exclusive jurisdiction of the
Circuit Court for Baltimore City, Maryland and/or the U.S. District Court for
the District of Maryland (the “Chosen Courts”) for any litigation arising out of
this Agreement and the transactions contemplated hereby (and agrees not to
commence any litigation relating thereto except in such court), waives any
objection to the laying of venue of any such litigation in a Chosen Court and
agree not to plead or claim in a Chosen Court that such litigation brought
therein has been brought in any inconvenient forum.  Each of the parties hereby
irrevocably and unconditionally agrees to request and/or consent to the
assignment of any such proceeding in the courts of the State of Maryland to the
Maryland Court’s Business and Technology Case Management Program pursuant to
Maryland Rule 16-205 (or any successor thereof). Nothing in this Agreement shall
limit or affect the rights of any party to pursue appeals from any judgments or
Order of a Chosen Court as provided by Law.  

 

12.

WAIVER OR JURY TRIAL. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE OUT OF OR RELATING TO THIS LETTER IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS LETTER,
THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF
THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF. EACH OF THE PARTIES HERETO CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.

 

13.

Relationship.  Each party acknowledges and agrees that (a) this Letter is not
intended to, and does not, create any agency, partnership, fiduciary or joint
venture relationship between or among any of the parties hereto and this Letter
shall be construed to suggest otherwise and (b) the obligations of Sponsors
under this Letter are solely contractual in nature.

Remainder of page intentionally left blank; signature pages follow.

5

 

 

 

--------------------------------------------------------------------------------

 

Sincerely,

 

 

nexpoint Strategic Opportunities Fund

 

 

By:

 

/s/James Dondero

Name:

 

James Dondero

Title:

 

President and Principal Executive Officer

 

 

nref OP iv REIT Sub, LLC

 

 

By:

 

/s/ Brian Mitts

Name:

 

Brian Mitts

Title:

 

Chief Financial Officer, Treasurer and

Assistant Secretary

 

 

highland Income Fund

 

 

By:

 

/s/ Lauren Thedford

Name:

 

Lauren Thedford

Title:

 

Secretary

 

 

Nexpoint Real Estate Strategies Fund

 

 

By:

 

/s/ Brian Mitts

Name:

 

Brian Mitts

Title:

 

Chief Financial Officer, Executive VP, PFO and PAO

 

 

 

 

 

 

 

[Signature Page to Equity Commitment Letter]

--------------------------------------------------------------------------------

 

Accepted and Agreed:

 

Nexpoint re merger, inc.

 

 

By:

 

/s/ Brian Mitts

Name:

 

Brian Mitts

Title:

 

President

 

 

[Signature Page to Equity Commitment Letter]

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to:

 

Jernigan Capital, INC.

 

 

By:

 

/s/ John A. Good

Name:

 

John A. Good

Title:

 

Chief Executive Officer

 

 

[Signature Page to Equity Commitment Letter]

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

Sponsor

Pro Rata Percentage

NexPoint Strategic Opportunities Fund

56.4051%

NREF OP IV REIT Sub, LLC

29.4933%

Highland Income Fund

12.6933%

NexPoint Real Estate Strategies Fund

1.40835%

 

 